DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baheti et al. (US 2020/0026360) in view of Yamada (US 2018/0352105) and Yasui (US 2017/0251124).
Regarding claims 1 and 14, Baheti discloses a method implementable on a processor of an electronic device comprising a millimeter wave radar and a display and a non-transitory computer-readable medium storing computer-readable instructions executable by a processor of an electronic device comprising a millimeter wave radar and a display, the instructions being configured to, when executed by the processor, cause the electronic device to: 
102 determine the position/range of an object, such as a human finger, from the screen and can determine hand gestures that perform one or more commands when detected); 
obtain a position of the indicator based on output signals from the millimeter wave radar, at least while the object is displayed on the screen of the display (see paras 39-46, millimeter wave radar(s) 102 determine the position/range of an object, such as a human finger, from the screen and can determine hand gestures that perform one or more commands when detected); 
determine whether the obtained position of the indicator is within a particular range relative to the obtained position of the object (see paras 44-45, 49, 61, 73, 80, and 89, a field of view can extend in a vertical and horizontal direction and specific ranges can be used, such as a certain distance from the screen); and 
when determining that the obtained position of the indicator is within the particular range relative to the obtained position of the object, transmit a preliminary operation command to the image processing device, the preliminary operation command instructing the image processing device to start a preliminary operation to shorten a time required to complete the specific operation (see paras 71, 77, 94, 127, 130, and 135, based on the determined and detected hand gesture a specific command can be transmitted from the smartphone to another device).
Baheti does not disclose expressly display an object on a screen of the display, the object being configured to, when operated by an indicator, receive an instruction to cause the electronic device to perform a specific operation, the specific operation including controlling an image processing device; obtain a position of the object in the screen of the display; and transmit a preliminary operation command to the image processing device, the preliminary operation command instructing the image processing device to start a preliminary operation to shorten a time required to complete the specific operation.
50 sends preparation instruction information to printer 10 before sending a print instruction).
Yasui discloses display an object on a screen of the display, the object being configured to, when operated by an indicator, receive an instruction to cause the electronic device to perform a specific operation, the specific operation including controlling an image processing device (see Figs. 7-13 and paras 45-46 and 48, a plurality of icons/buttons are displayed on terminal apparatus 50 that when pressed initiate operation of a printing device 10) and 
obtain a position of the object in the screen of the display (see para 48, position coordinates of each icon are known).
Regarding claim 11, Baheti discloses an electronic device comprising: 
a millimeter wave radar (see Fig. 1 and paras 39 and 41-44, millimeter wave radar 102); 
a display (see Fig. 2 and paras 38, 41-42, 45, and 48, smartphone 202 has a touchscreen 108); and 
a controller configured to: 
when operated by an indicator, receive an instruction to cause the electronic device to perform a specific operation (see millimeter wave radar(s) 102 determine the position/range of an object, such as a human finger, from the screen and can determine hand gestures that perform one or more commands when detected); 
obtain a position of the indicator based on output signals from the millimeter wave radar, at least while the object is displayed on the screen of the display (see paras 39-46, millimeter wave radar(s) 102 determine the position/range of an object, such as a human finger, from the screen and can determine hand gestures that perform one or more commands when detected); 

when determining that the obtained position of the indicator is within the particular range relative to the obtained position of the object, transmit a preliminary operation command to the image processing device, the preliminary operation command instructing the image processing device to start a preliminary operation to shorten a time required to complete the specific operation (see paras 71, 77, 94, 127, 130, and 135, based on the determined and detected hand gesture a specific command can be transmitted from the smartphone to another device).
Baheti does not disclose expressly display an object on a screen of the display, the object being configured to, when operated by an indicator, receive an instruction to cause the electronic device to perform a specific operation, the specific operation including controlling an image processing device; obtain a position of the object in the screen of the display; and transmit a preliminary operation command to the image processing device, the preliminary operation command instructing the image processing device to start a preliminary operation to shorten a time required to complete the specific operation.
Yamada discloses transmit a preliminary operation command to the image processing device, the preliminary operation command instructing the image processing device to start a preliminary operation to shorten a time required to complete the specific operation (see paras 119-120, terminal 50 sends preparation instruction information to printer 10 before sending a print instruction).
Yasui discloses display an object on a screen of the display, the object being configured to, when operated by an indicator, receive an instruction to cause the electronic device to perform a specific operation, the specific operation including controlling an image processing 50 that when pressed initiate operation of a printing device 10) and 
obtain a position of the object in the screen of the display (see para 48, position coordinates of each icon are known).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the icon positioning information, as described by Yasui, and the preliminary operations commands, as described by Yamada, with the system of Baheti.
The suggestion/motivation for doing so would have been to prevent a printer from performing unnecessary pre-printing operations thereby performing pre-printing operations at appropriate timings and in accordance with preparation instruction information (Yasui para 135).
Therefore, it would have been obvious to combine Yasui and Yamada with Baheti to obtain the invention as specified in claims 1, 11, and 14.

Regarding claim 2, Yamada further discloses wherein the specific operation includes transmitting an image processing command to the image processing device, the image processing command instructing the image processing device to perform image processing (see paras 118 and 125, terminal 50 sends a print instruction information to printer 10), and 
wherein the preliminary operation is an operation to be performed by the image processing device in advance of the image processing (see paras 120-121 and 123, terminal 50 sends preparation instruction information to printer 10 before sending a print instruction).  
Regarding claim 3, Yamada further discloses wherein the preliminary operation is a return operation to bring the image processing device from a sleep state into a non-sleep state, the sleep state being a state in which the image processing device consumes less electric power than when in the non-sleep state and is unable to perform the image processing (see paras 31 and 121, after print 10 receives the preparation instruction information from terminal 50 
wherein the instructions are further configured to, when executed by the processor, 20cause the electronic device to transmit the preliminary operation command instructing the image processing device to perform the return operation, the image processing device, if in the sleep state, switching into the non-sleep state when receiving the preliminary operation command (see para 121, after print 10 receives the preparation instruction information from terminal 50 a determination of a power state is performed and if the printer is in a dormant state a transition to a drive/normal state is performed).  
Regarding claim 4, Yamada further discloses wherein the specific operation includes transmitting a print command to the image processing device, the print command instructing the image processing device to perform printing (see paras 118 and 125, terminal 50 sends a print instruction information to printer 10), 
wherein the preliminary operation is a preparatory operation to be performed by the image processing device in advance of the printing, to render the image processing device ready to perform the printing, the image processing device starting the printing after completion of the preparatory operation when receiving the print command, and wherein the instructions are further configured to, when executed by the processor, cause the electronic device to transmit the preliminary operation command instructing the image processing device to perform the preparatory operation, the image processing device starting the preparatory operation when receiving the preliminary operation command (see paras 119-121 and 123, terminal 50 sends preparation instruction information to printer 10 before sending a print instruction, preparatory actions such as power state shifting or pre-printing processes are performed).  
Regarding claim 5, Yasui further discloses wherein the specific operation includes: 
transmitting a search command to search for devices connected with the electronic device (see paras 58-59, terminal program 65 searches the image processing apparatuses 53); 
displaying on the display a list of devices each of which has transmitted a response command to the search command, the image processing device transmitting the response command to the electronic device when receiving the search command (see Fig. 13 and paras 58-59, terminal program 65 searches the image processing apparatuses connected to the communication network and displays a list of found image forming apparatuses on display 53); and 
accepting a selection of a target device to be controlled from among the devices listed on the display, and wherein the instructions are further configured to, when executed by the processor, cause the electronic device to transmit the search command to the image processing device as the preliminary operation command (see para 59, a user designates an image forming apparatus from the displayed list).  
Regarding claim 6, Yasui further discloses wherein the specific operation includes: 21transmitting a status command to request the image processing device to transmit status information on the image processing device, the image processing device transmitting the status information to the electronic device when receiving the status command (see paras 39 and 43, status information is transmitted from printer 10 to terminal apparatus 50); and 
displaying on the display the status information received from the image processing device, and wherein the instructions are further configured to, when executed by the processor, cause the electronic device to transmit the status command to the image processing device as the preliminary operation command (see Figs. 7B and 8B and paras 58 and 60, a status icon button 115 can be pressed by a user to display status information of a printing device 10 prior to a printing instruction).  
Regarding claim 7, Baheti further discloses wherein the instructions are further configured to, when executed by the processor, cause the electronic device to, when the 
Regarding claim 8, Baheti further discloses wherein the instructions are further configured to, when executed by the processor, cause the electronic device to transmit the preliminary operation command to the image processing device when the obtained position of the indicator changes from outside the particular range to within the particular range (see paras 44-45, 49, 61, 73, 80, and 89, a field of view can extend in a vertical and horizontal direction and specific ranges can be used, such as a certain distance from the screen).  
Regarding claim 9, Baheti further discloses wherein the instructions are further configured to, when executed by the processor, cause the electronic device to transmit the preliminary operation command to the image processing device when the obtained position of the indicator continues to be within the particular range for a particular period of time after the obtained position of the indicator changes from outside the particular range to within the particular range (see paras 39, 50, 71-74, 78-79, 130-132, and 139, a reference clock is utilized to determine if a hand gesture is within a particular range for a specified amount of time before initiating an associated command).  
Regarding claims 10 and 12, Baheti further discloses wherein the millimeter wave radar is configured to transmit electromagnetic waves having wavelengths on an order of millimeters or less, receive reflected waves of the 22electromagnetic waves from the indicator, and output waveform signals based on the received reflected waves, thereby enabling the electronic device to obtain the position of the indicator based on the output waveform signals from the millimeter 108 to a human hand or finger).
Regarding claim 13, Baheti further discloses wherein the controller comprises: 
a processor (see paras 47-52, processor 204); and 
23a memory storing computer-readable instructions configured to, when executed by the processor, cause the controller to: 
obtain the position of the indicator based on the output signals from the millimeter wave radar, at least while the object is displayed on the screen of the display (see paras 39-46, millimeter wave radar(s) 102 determine the position/range of an object, such as a human finger, from the screen and can determine hand gestures that perform one or more commands when detected); 
determine whether the obtained position of the indicator is within a particular range relative to the obtained position of the object (see paras 44-45, 49, 61, 73, 80, and 89, a field of view can extend in a vertical and horizontal direction and specific ranges can be used, such as a certain distance from the screen); and 
when determining that the obtained position of the indicator is within the particular range relative to the obtained position of the object, transmit the preliminary operation command to the image processing device (see paras 71, 77, 94, 127, 130, and 135, based on the determined and detected hand gesture a specific command can be transmitted from the smartphone to another device) and
Yasui further discloses a memory (see Fig. 1 and para 44, memory 62) storing computer-readable instructions configured to, when executed by the processor, cause the controller to:  
display the object on the screen of the display (see Figs. 7-13 and paras 45-46 and 48, a plurality of icons/buttons are displayed on terminal apparatus 50 that when pressed initiate operation of a printing device 10) and 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.